Citation Nr: 1118889	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-31 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for migraine headaches.

2.  Entitlement to an increased rating for thoracolumbar spine degenerative joint disease, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for cervical spine degenerative joint disease, currently rated as 20 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1983 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The first rating decision on appeal was issued in May 2007, and denied increased ratings for degenerative joint disease of the cervical spine and thoracolumbar spine, both rated as 20 percent disabling, as well as entitlement to TDIU.  The second rating decision on appeal was issued in July 2008, granted service connection for migraine headaches, and assigned an initial 10 percent disability rating.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An April 2008 VA treatment record documents a statement by the Veteran that he was applying for Social Security disability benefits.  Records in the claims file do not document any action on the part of VA to obtain the Veteran's social security records.

The Veteran's social security records are likely to be relevant to this appeal as the treatment records and any findings rendered by the Social Security Administration are likely to provide additional evidence that is relevant to the severity of the Veteran's migraine, cervical, and thoracolumbar disabilities.  Under the circumstances, efforts should be made to obtain those records.  38 C.F.R.                 § 3.159(c)(2) (2010); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

The Board notes that the most recent treatment records relate to medical care received by the Veteran in November 2009.  In view of the other action directed by this remand, efforts should also be made to obtain from the Veteran the names and addresses of any private or VA medical providers who have rendered treatment since November 2009.  Thereafter, efforts should be made to obtain any such records identified by the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for an initial rating in excess of 10 percent for migraine headaches, for increased ratings for degenerative joint disease of the cervical and thoracolumbar spines, both rated as 20 percent disabling, and for TDIU.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and, must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter should also notify the Veteran that, in cases where service connection is granted, both a disability evaluation and an effective date for that evaluation will be assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his headaches or the degenerative joint disease in his cervical and/or thoracolumbar spine since November 2009.

2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, SSA should be contacted, and all records associated with the Veteran's application for and/or grant or denial of SSA disability benefits should be obtained.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After completion of the above development, the Veteran's claims for an initial rating in excess of 10 percent for migraine headaches, for increased ratings for degenerative joint disease of the cervical and thoracolumbar spines, both rated as 20 percent disabling, and for TDIU, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


